Citation Nr: 1014189	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking to establish that the appellant's spouse had 
qualifying service (and was a Veteran) for the purpose of 
establishing her entitlement to VA death benefits.  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant alleges that her deceased husband had 
recognized World War II service with the United States Armed 
Forces, Far East (USAFFE).  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2008 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila.  

The matter of whether the appellant's deceased spouse was a 
Veteran on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.  


FINDINGS OF FACT

1.  An unappealed January 2004 Board decision denied basic 
eligibility for VA benefits on the basis the appellant's 
spouse did not have recognized active military service.  

2.  Evidence received since the January 2004 Board decision 
includes new identifying information regarding the unit of 
the appellant's deceased spouse's alleged active service; 
relates to an unestablished fact necessary to substantiate 
the claim that he had qualifying service; and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
seeking to establish that the appellant's deceased spouse had 
qualifying service (and was a Veteran) for the purpose of 
establishing her entitlement to VA death benefits, may be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as the 
determination below constitutes a full grant of the portion 
of the claim being addressed, there is no reason to belabor 
the impact of the VCAA on this matter since any error in 
notice content or timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Generally, when a claim denied by a decision of the Board 
that is not appealed to the U.S. Court of Appeals for 
Veterans Claims, the determination is final, and the claim 
may not be reopened and allowed based on the same factual 
basis.  38 U.S.C.A. § 7104.  However, if new and material 
evidence is received with respect to such claim, it may be 
reopened, and the former disposition of the claim may be 
reviewed.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA Death Compensation and Pension Benefits are payable to 
surviving spouses of veterans who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. §§ 1310, 1521, 1524.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Recognized Philippine guerrilla service 
(under a commission U.S. officer or a commissioned officer of 
the Commonwealth Army, recognized by and cooperating with 
U.S. Forces) is qualifying service for VA compensation 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service 
department certifications will be accepted as establishing 
both recognized guerrilla service and unrecognized guerrilla 
service (under a recognized commissioned officer, who was a 
former member of the U.S. Armed Forces or the Commonwealth 
Army).  38 C.F.R. § 3.40(d)(2).  The active service of 
members of the irregular forces guerrilla will be the period 
certified by the service department.  38 C.F.R. § 3.41(d).  
See Duro v. Derwinski, 2 Vet. App. 530 (1992).  

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).  
A January 2004 Board decision denied the appellant's 
eligibility to VA death benefits, based essentially on 
findings that the appellant's spouse did not have recognized 
active military service.  She was notified of, and did not 
appeal that decision to the United States Court of Appeals 
for Veterans Claims (Court), and it is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7104.  Her claim 
to reopen was received in July 2008.  

The evidence of record at the time of the January 2004 Board 
decision included the death certificate of the appellant's 
spouse, indicating he died in February 1993; April 2002 
Certifications from the Office of the Civil Registrar 
indicating records of marriages filed in the Office's 
archives during the period 1900 to June 1945 were all 
destroyed during WWII, and that the appellant's deceased 
spouse died of myocardial infarction of hypertension; an 
affidavit from M. V. and L. R. indicating the appellant and 
her deceased spouse were married in March 1939; an Affidavit 
for Philippine Army Personnel denoting the various medals and 
decorations the appellant's spouse received; and Form APO 75, 
also listing the medals and decorations the appellant's 
spouse was awarded.  In June 2002, the RO sought service 
department certification of the appellant's spouse's service 
in "3rd Repl. Co. 3rd Repl. Bn."  In response, the National 
Personnel Records Center (NPRC) in St. Louis, Missouri 
certified (in August 2002): "Subject has no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  

Evidence received since the January 2004 Board decision 
includes: a marriage certificate showing the appellant and 
her deceased spouse married in March 1939; July 2008 
Certification from the Office of the Civil Registrar 
indicating the appellant and her deceased spouse married in 
March 1939; Asiatic Pacific Theater Medal photos (that the 
appellant alleges her deceased spouse received for his 
service); an August 2008 buddy statement from E. A. 
indicating that he was a recognized guerrilla (and personally 
knew the appellant's deceased spouse, and that he was 
inducted into the USAFFE); and, an August 2008 Certification 
from the Office of the Adjutant General of the Philippines 
showing that the appellant's deceased spouse was inducted in 
November 1941 and discharged from service in December 1945, 
and was a member of "D CO 13 INF 11TH DIV."  

The evidence received since the January 2004 Board decision 
is both new and material.  Since it was not previously of 
record, and is not duplicative, it is new.  It is material as 
it shows the Veteran may have had qualifying service (and was 
a Veteran as a private in "D" Company, 13th Infantry, 11th 
Division).  Therefore, it relates to unestablished facts 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  As new and material 
evidence has been received, the claim seeking to establish 
that the appellant's spouse had qualifying service (and was a 
Veteran) for the purpose of establishing her entitlement to 
VA death benefits may be reopened.  


ORDER

The appeal to reopen a claim seeking to establish that the 
appellant's spouse had qualifying service (and was a Veteran) 
for the purpose of establishing her entitlement to VA death 
benefits is granted.  


REMAND

As indicated above, in August 2002, the NPRC certified that 
there was no record of the appellant's deceased spouse having 
served as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  This certification was based on 
the information that the RO provided, namely, service with 
"3rd Repl. Co. 3rd Repl. Bn."  In August 2008, the 
appellant submitted Certification from the Office of the 
Adjutant General, Armed Forces of the Philippines, showing 
that her spouse served with "D CO 13 INF 11TH DIV."  

In Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that VA must ensure that service 
department certifications as to whether an individual served 
in the Armed Forces of the United States are based on all 
available evidence, including any new evidence of service 
that a claimant submits to VA subsequent to a verification of 
service.  (emphasis added).  In this case, the only evidence 
from the appellant that the RO submitted to NPRC for service 
verification was that the appellant's spouse served with 
"3rd Repl. Co. 3rd Repl. Bn."  In light of the holding of 
the Federal Circuit in Capellan, and the new identifying 
information provided by the appellant in August 2008 with the 
Certification from the Office of the Adjutant General, a 
remand for a new service department certification of service 
or nonservice is necessary.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  [The Board notes that the new 
identifying information provided by the appellant was 
previously available (in an Affidavit for Philippine Army 
Personnel), but that verification of service based on such 
information was not previously sought.] 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for service 
department recertification as to whether 
the appellant's spouse had any recognized 
active military service.  Specifically, 
the RO should seek verification of service 
using the information from the 
Certification of the Office of the 
Adjutant General received in August 2008, 
i.e., the unit designation ( "'D'" Co. 
13 Inf. 11th Div."), as well as the 
information from the Affidavit for 
Philippine Army Personnel, i.e., the unit 
designation and commanding officer names.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


